Case 8:20-cv-01665-KKM-AAS Document 55 Filed 02/23/21 Page 1 of 4 PageID 448




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

J. LAFLEUR, AMBER GRAY, LINDSEY
RELUE, JOSHUA HARKNESS, STACEY
LEE FIELD, NICK CAPPS, and ALYSSA
COATES on behalf of themselves and
other individuals similarly situated,

                Plaintiffs,

v.                                   CASE NO. 8:20-CV-01665-KKM -AAS

STATE UNIVERSITY SYSTEM OF
FLORIDA; TIMOTHY M CERIO,
RICHARD CORCORAN, AUBREY EDGE,
PATRICIA FROST, H. WAYNE
HUIZENGA, JR., DARLENE LUCCIO
JORDAN, SYDNEY KITSON,
CHARLES H. LYDECKER, BRIAN LAMB,
ALAN LEVINE, ALLY SCHNEIDER,
STEVEN M. SCOTT, ERIC SILAGY,
WILLIAM SELF, KENT STERMON,
and NORMAN D. TRIPP, and other
affiliated entities and individuals,

                Defendants.
                                     /

           DEFENDANTS’ NOTICE OF SUPPLEMENTAL AUTHORITY

        Defendants, by and through their undersigned counsel and pursuant to

Local Rule 3.01(i), hereby give notice of the following rulings as supplemental



ACTIVE 55487518v1
Case 8:20-cv-01665-KKM-AAS Document 55 Filed 02/23/21 Page 2 of 4 PageID 449




authority in support of Defendants’ Motion to Strike and to Dismiss [Doc. 20]:

       1.     Opinion and Order in Hassan v. Fordham University, No. 20-CV-3265

(KMW), 2021 WL 293255, at *4-7 (S.D.N.Y. Jan. 28, 2021) (plaintiff failed to identify

a “sufficient specific promise to provide in-person educational services;”

generalized descriptions of classes and other university materials such as course

catalogs, handbooks, and marketing materials were insufficient to identify a

specific contractual representation that had been breached).

       2.     Order in Gociman v. Loyola University of Chicago, 2020 WL 243573, at

*3-5 (N.D. Ill. Jan. 25, 2021) (plaintiff failed to allege a specific promise for in-person

instruction; moreover, Loyola’s difference in tuition for online versus in-person

instruction was insufficient to allege a specific contractual promise).

                                                Respectfully submitted,

                                                 /s/ Richard C. McCrea, Jr.
                                                 Richard C. McCrea, Jr.
                                                 Florida Bar No. 351539
                                                 Email: mccrear@gtlaw.com
                                                 GREENBERG TRAURIG, P.A.
                                                 101 E. Kennedy Boulevard
                                                 Suite 1900
                                                 Tampa, FL 33602
                                                 (813) 318-5700 – Telephone
                                                 (813) 318-5900 – Facsimile
                                                 Attorney for Defendants




                                            2
Case 8:20-cv-01665-KKM-AAS Document 55 Filed 02/23/21 Page 3 of 4 PageID 450




                            CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on February 23, 2021, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system, which will

send a notice of electronic filing to:

                               Michael James Pascucci
                               Joshua Harris Eggnatz
                            EGGNATZ PASCUCCI, P.A.
                            7450 Griffin Road, Suite 230
                                Davie, FL 33314-4104
                            mpascucci@justicearned.com
                             jeggnatz@justicearned.com

                                   Jason P. Sultzer
                                    (Pro Hac Vice)
                                  Jeremy P. Francis
                                    (Pro Hac Vice)
                                   Adam Gonnelli
                              (Pro Hac Vice Pending)
                        THE SULTZER LAW GROUP, P.C.
                          85 Civic Center Plaza, Suite 104
                             Poughkeepsie, NY 12601
                         sultzerj@thesultzerlawgroup.com
                         francisj@thesultzerlawgroup.com
                        Gonnellia@thesulzterlawgroup.com

                                   Brett R. Cohen
                               (Pro Hac Vice Pending)
                                  Jeffrey K. Brown
                               (Pro Hac Vice Pending)
                                Michael K. Tompkins
                               (Pro Hac Vice Pending)
                             LEEDS BROWN LAW, P.C.



                                         3
Case 8:20-cv-01665-KKM-AAS Document 55 Filed 02/23/21 Page 4 of 4 PageID 451




                      One Old Country Road, Suite 347
                           Carle Place, NY 11514
                        bcohen@leedsbrownlaw.com
                       jbrownl@leedsbrownlaw.com
                      mtompkins@leedsbrownlaw.com

                                         /s/ Richard C. McCrea, Jr.
                                                      Attorney




                                     4
